DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/07/2022 has been entered.
 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11-12 and 14-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KIM et al. (US 20180166450 A1, hereinafter Kim).
With regards to claim 11, Kim discloses a semiconductor memory device (FIGS. 2-4)  semiconductor memory device comprising: 
a substrate (substrate 110) having a memory cell region, (cell region) a peripheral region, (core region) and a dam region (DAM, see annotated FIG. 4) between the memory cell region and the peripheral region, the memory cell region having a rectangular shape according to a top view and having a plurality of active regions (active regions AR) defined therein; (See FIG. 2) 
a plurality of bit line structures (bit line structures BLS) extending on the substrate in the memory cell region to be parallel with each other in a second horizontal direction that is perpendicular to the first horizontal direction, each bit line structure including a bit line; (See FIG. 4) 

a buried contact (buried contacts BC) filling lower portions of spaces among the plurality of bit line structures on the substrate; 
a landing pad (landing pads LP outside of the dam region of annotated FIG. 4) filling upper portions of the spaces among the plurality of bit line structures and extending over the plurality of bit line structures; (See FIG. 4) and 
a dam structure (dam structure comprising at least right most landing pad LP) arranged along sides of the rectangular shape of the memory cell region in the dam region, wherein a side of a top surface of the dam structure extends in a straight line and faces the memory cell region, (see FIG. 4) and 
wherein the landing pad and the dam structure are formed of the same material.  (see FIG. 4, where the landing pads LP outside of the dam region and the landing pads LP at least to the right in the dam region are made of the same material)

With regards to claim 12, Kim discloses the semiconductor memory device of claim 11, wherein the top surface of the dam structure is at the same level as a top surface of the landing pad, and wherein a bottom surface of the dam structure is at the same level as a bottom surface of the landing pad.  (see FIG. 4, where the top and bottom surfaces of each set of landing pads are at the same level)

With regards to claim 14, Kim discloses the semiconductor memory device of claim 11, wherein the dam structure extends along four sides of the rectangular shape of the memory cell region and is separated into a plurality of portions at each corner of the rectangular shape of the memory cell region.  (See FIG. 4) 

With regards to claim 15, Kim discloses the semiconductor memory device of claim 14, wherein the dam structure includes at least two portions sequentially arranged and separated from each other along at least one of the four sides of the rectangular shape of the memory cell region.  (See FIG. 4) 

With regards to claim 16, Kim discloses the semiconductor memory device of claim 11, further comprising: 
a plurality of capacitor structures (capacitance 190) formed in the memory cell region, wherein the plurality of capacitor structures are formed by an upper electrode, (upper electrode 193) a plurality of lower electrodes (lower electrodes 191) electrically connected to the plurality of landing pads, and a capacitor dielectric film (dielectric 192) between the upper electrode and a plurality of lower electrodes, and  40Attorney Docket No.: SAM-58108wherein the dam structure is not electrically connected to the plurality of landing pads.  (See FIG> 4)

Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over KIM et al. (US 20180166450 A1, hereinafter Kim)
With regards to claim 13, Kim discloses the semiconductor memory device of claim 11.
However, Kim does not explicitly teach wherein, according to 6Application Serial No. 16/865,574Customer No. 74,712 Amendment of January 24, 2022Attorney Docket No. SAM-58108 the top view, the dam structure has a rectangular shape surrounding the memory cell region. 
It should be noted that the courts have determined that the configuration of the claimed [device] was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed [device] was significant. (See MPEP 2144.04 B).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the device of Kim to have the rectangular structure in order to secure more processing margin (See Kim Paragraph [0182])


Claim(s) 1-6, 10, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over KIM et al. (US 20180166450 A1, hereinafter Kim) in view of Kim et al. (US 20140291804 A1, hereinafter Kim II)
With regards to claim 1, Kim discloses a semiconductor memory device (FIGS. 2-4) comprising: 
a substrate (substrate 110) having a memory cell region, (memory cell region) a peripheral region, (core region) and a dam region (dam region, see annotated FIG. 4) between the memory cell region and the peripheral region, the memory cell region having a rectangular shape according to a top view and having a plurality of active regions (active regions AR) defined therein; (See FIG. 2) 

a plurality of buried contacts (buried contacts BC) filling lower portions of spaces among the plurality of bit line structures on the substrate; (See FIG. 4) 
a plurality of landing pads (landing pads LP) on the plurality of buried contacts; (See FIG. 4) and 
a dam structure including a first dam structure (left insulating film 180) and a second dam structure (right insulating film 180) in the dam region and being at the same vertical level as the plurality of landing pads in the vertical direction, (See FIG. 4, where at least a portion of the films 180 are at the same vertical level as a portion of the landing pads LP) wherein the first dam structure has a line shape extending in the first horizontal direction, and wherein the second dam structure is separated from the first dam structure with a first dam opening between the first dam structure and the second dam structure and has a line shape extending in a second horizontal direction that is perpendicular to the first horizontal direction.  (See FIG. 4, because the films 180 are 3D elements, they extend horizontally in the “Y direction” as well as the “X direction”, thus the two dam structures extend horizontally in two different perpendicular directions)
However, Kim does not explicitly teach “so that it has a length greater in the first horizontal direction than in a second horizontal direction perpendicular to the first horizontal direction…so that it has a length greater in the second horizontal direction than in the first horizontal direction, and wherein a top surface of the dam structure is at the same vertical level as the top surfaces of the plurality of landing pads.”
It should be noted that the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed See MPEP 2144.04 IV. A) In the instant case, the devices would not perform differently than the prior art.
Kim II further teaches wherein a top surface of the dam structure (insulating layer 61) is at the same vertical level as the top surfaces of the plurality of landing pads. (landing pads 58C, see at least FIG. 24B)
It would have been obvious to one of ordinary skill in the art to modify the device of Kim to have landing pads and dams at the same vertical level, as both references are in the same field of endeavor.
One of ordinary skill would appreciate that the device of Kim II allows for an increase in capacitance (see Paragraph [0141])

    PNG
    media_image1.png
    638
    672
    media_image1.png
    Greyscale

With regard to claim 2, Kim in view of Kim II teaches the semiconductor memory device of claim 1.
Kim further teaches wherein opposite sides of a top surface of the first dam structure extend in straight lines in the first horizontal direction and opposite sides of a top surface of the second dam structure extend in straight lines in the second horizontal direction, the opposite sides respectively facing the memory cell region and the peripheral region.  (See FIG. 4, where “opposite sides” are the sides of the regions 180, and the extend at least partially in the horizontal direction and respectively face the cell and core regions) 

With regard to claim 3, Kim in view of Kim II teaches the device of claim 1. 
However, while Kim teaches wherein each of the plurality of landing pads has a top surface having a disc shape, (See FIGS. 2 and 4), Kim does not explicitly teach wherein the plurality of landing pads are arranged to zigzag in the first horizontal direction or the second horizontal direction in a honeycomb pattern.  It should be noted that the courts have determined that the configuration of the claimed [device] was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed [device] was significant. (See MPEP 2144.04 B).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the device of Kim to have the honeycomb structure in order to secure more processing margin (See Kim Paragraph [0182])

With regard to claim 4, Kim in view of Kim II teaches the semiconductor memory device of claim 1.


With regard to claim 5, Kim in view of Kim II teaches the semiconductor memory device of claim 4.
Kim further teaches wherein each of the first dam structure and the second dam structure has a plurality of portions separated from each other by a second dam opening, wherein the plurality of portions of the first dam structure being sequentially arranged in the first horizontal direction, and wherein the plurality of portions of the second dam structure being sequentially arranged in the second horizontal direction.  (See FIG. 4) 

With regard to claim 6, Kim in view of Kim II teaches the device of claim 5. 
However, while Kim does not explicitly teach wherein each of the first dam opening and the second dam opening has a width of about 1 um to about 5 um, It should be noted that the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. (See MPEP 2144.04 IV. A)
Therefore, it would have been obvious to one of ordinary skill in the art to modify the size of the device of Kim in order to secure more processing margin (See Kim Paragraph [0182])

With regard to claim 10, Kim in view of Kim II teaches the semiconductor memory device of claim 1.
Kim further teaches further comprising: 
a plurality of capacitor structures (capacitance 190) formed in the memory cell region, wherein the plurality of capacitor structures are formed by an upper electrode, (upper electrode 193) a plurality of lower electrodes (lower electrodes 191) electrically connected to the plurality of landing pads, and a capacitor dielectric film (dielectric 192) between the upper electrode and a plurality of lower electrodes, and  40Attorney Docket No.: SAM-58108wherein the dam structure is not electrically connected to the plurality of landing pads.  (See FIG> 4)

With regard to claim 18, Kim discloses a semiconductor memory device comprising: 
a substrate (substrate 110) having a memory cell region, (cell region) a peripheral region, (core region) and a dam region (DAM, see annotated FIG. 4) between the memory cell region and the peripheral region, the memory cell region having a rectangular shape according to a top view and having a plurality of active regions (active regions AR) defined therein; (See FIG. 2) 
a plurality of word lines (word line structures WLS) extending across the plurality of active regions in the memory cell 42Attorney Docket No.: SAM-58108 region in a first horizontal direction, the plurality of word lines being parallel with each other; (See FIG. 2) 
a plurality of bit line structures (bit line structures BLS) extending on the substrate in the memory cell region to be parallel with each other in a second horizontal direction that is perpendicular to the first horizontal direction, each bit line structure including a bit line; (See FIG. 4) 
a plurality of gate line structures (gate structures GS) in the peripheral region, each of the plurality of gate line structures having a gate line pattern at the same level as the bit line in a vertical direction; (See FIG. 4) 

a plurality of landing pads (landing pads LP) filling upper portions of the spaces among the plurality of bit line structures and extending over the plurality of bit line structures; (See FIG. 4) and 
a dam structure (dam structure comprising at least left and right layers 180 in DAM region) including a first dam structure (left dam structure 180) and a second dam structure (right dam structure 180) in the dam region and being at the same vertical level as the plurality of landing pads in the vertical direction, (See FIG. 4, where at least a portion of the films 180 are at the same level vertically as a portion of the landing pads LP) wherein the first dam structure has a line shape extending in the first horizontal direction, wherein the second dam structure has a line shape extending in the second horizontal direction,  (See FIG. 4, because the isolation structures are 3D elements, they extend horizontally in the “Y direction” as well as the “X direction”, thus the two dam structures extend horizontally in two different perpendicular directions)
wherein the first dam structure and the second dam structure are separated from each other by a first dam opening at a corner of the rectangular shape of the memory cell region, (region between two dielectrics 180) wherein each of the plurality of landing pads has a top surface having a disc shape, (See FIG. 2) wherein opposite sides of a top surface of the first dam structure extend in straight lines in the first horizontal direction, wherein opposite sides of a top surface of the second dam structure extend in straight lines in the second horizontal direction, and wherein the opposite sides respectively face the memory cell region and the peripheral region.   (See FIG. 4, where “opposite sides” are the sides of the regions 180, and the extend at least partially in the horizontal direction and respectively face the cell and core regions)
However, Kim does not explicitly teach “so that it has a length greater in the first horizontal direction than in a second horizontal direction perpendicular to the first horizontal direction…so that it 
It should be noted that the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. (See MPEP 2144.04 IV. A) In the instant case, the devices would not perform differently than the prior art.
Kim II further teaches wherein a top surface of the dam structure (insulating layer 61) is at the same vertical level as the top surfaces of the plurality of landing pads. (landing pads 58C, see at least FIG. 24B)
It would have been obvious to one of ordinary skill in the art to modify the device of Kim to have landing pads and dams at the same vertical level, as both references are in the same field of endeavor.
One of ordinary skill would appreciate that the device of Kim II allows for an increase in capacitance (see Paragraph [0141])

With regard to claim 19, Kim discloses the semiconductor memory device of claim 18, wherein at least one selected from the first dam structure and the second dam structure includes a plurality of portions separated from each other by a second dam opening (second dam opening to the left of the leftmost dam 180 in the dam region, see FIG. 4) along at least one side of the rectangular shape of the memory cell region.  (See FIG. 4) 

With regard to claim 20, Kim discloses the semiconductor memory device of claim 18, wherein a plurality of first buried contacts contacting the first dam structure among the plurality of buried contacts  



Allowable Subject Matter
Claims 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 02/07/2022 have been fully considered but they are not persuasive. 
Examiner notes that Kim II teaches the amended features of at least claims 1 and 18.
In addition, with regards to claim 11, some of the landing pads of Kim can be interpreted to be the dams having the same material as the landing pads of claim 11.  Therefore, Kim discloses all of the features of at least claim 11.
Therefore, at least claims 1-6, 11-16, and 18-20 are properly rejected.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN M CHRISTOPHER whose telephone number is (571)272-3249.  The examiner can normally be reached on M-F: 10:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571)272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/STEVEN M CHRISTOPHER/Examiner, Art Unit 2812